DETAILED ACTION
This Office action is regarding Applicant's claims filed 23 February 2021 to a prior Office action.  Claims 1-20 are pending.  
This Office Action is an Allowance after a Non-Final Rejection.  
Allowable Subject Matter
Claims 1-20 are allowed, as presented on 23 February 2021.
The following is an examiner's statement of reasons for allowance: 
For independent claims 1, 10 and 19, the prior art of record disclosed:
The following is an examiner's statement of reasons for allowance.  The acknowledged art of record does not disclose, in combination, the steps in independent claims 1, 10 and 19 of:
“changing data in at least one field of a plurality of data in a database at a computer system, wherein said plurality of data is comprised within a base table of said database, said base table comprising an original state of said plurality of data, wherein said changing said data changes a record header for said at least one field within a change data table of said database, wherein said change data table comprises changes made to said base table, wherein said record header is collocated within said base table and said change data table; 
creating a flag in said record header of said data signaling said change to said at least one field within said change data table; and 
linking successive versions of said database together such that a subscriber accessing said database can automatically view a current version of said database with said change by accessing said record header of said data and identifying said flag within said record header of said data”. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJITH M JACOB whose telephone number is (571)270-1763.  The examiner can normally be reached on Monday-Friday: Flexible Hours.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





2/27/2021	                                                                                                                       

/AJITH JACOB/
Primary Examiner, Art Unit 2161